Case: 12-12675     Date Filed: 03/07/2013   Page: 1 of 4

                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-12675
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:11-cr-00311-SCB-MAP-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOSEPH ANDREW BOYLEN,
a.k.a. Joe Boylen,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (March 7, 2013)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Joseph Andrew Boylen appeals his sentence of 87 months of imprisonment

for being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1), and distributing
              Case: 12-12675     Date Filed: 03/07/2013    Page: 2 of 4

methylenedioxymethamphetamine, 21 U.S.C. § 841(a)(1), (b)(1)(C). Boylen

challenges the enhancement of his sentence for possessing a firearm in connection

with his drug sales and the reasonableness of his sentence. We affirm.

      The district court did not clearly err when it enhanced Boylen’s sentence for

possessing a firearm in connection with his drug sales. A defendant is subject to a

4-point increase in his base offense level if he “[u]sed or possessed any firearm or

ammunition in connection with another felony offense; or possessed or transferred

any firearm or ammunition with knowledge, intent, or reason to believe that it

would be used or possessed in connection with another felony offense.” United

States Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (Nov. 2011). On several

occasions, Boylen offered to sell firearms and drugs to an undercover detective of

the Hillsborough County Sheriff’s Office and completed the sales in simultaneous

or virtually simultaneous transactions. Undoubtedly, the firearms “facilitated”

Boylen’s drug sales and “had the potential of facilitating” future drug sales for

Boylen. Id. § 2K2.1 cmt n.14(A). The district court reasonably inferred that

Boylen “was in the business of supplying both drugs and firearms” and was willing

to supply both to earn “and to maintain [the detective’s] confidence and business.”

United States v. Thompson, 32 F.3d 1, 7–8 (1st Cir. 1994) (cited in United States

v. Matos-Rodriguez, 188 F.3d 1300, 1308 (11th Cir. 1999)).




                                          2
               Case: 12-12675     Date Filed: 03/07/2013    Page: 3 of 4

      Boylen’s sentence is procedurally and substantively reasonable. The district

stated it had read the presentence investigation report and, after considering the

parties’ arguments and the sentencing factors, had decided to impose a sentence at

the low end of Boylen’s advisory guidelines range of 87 to 108 months of

imprisonment. Boylen requested that the district court vary downward from the

guideline range, but the district court explained that Boylen’s “bad childhood” was

“not a reason to break the law” and that Boylen “had been in trouble” before his

“dirt-bike accident” that affected his ability to “earn[] a living.” The district court

reasonably determined that a sentence of 87 months of imprisonment was

necessary to address Boylen’s crimes of “selling guns” and drugs; the seriousness

of selling firearms, “especially sawed-off shotguns and guns with obliterated serial

numbers,” which “always [poses] a danger for the community”; and the

seriousness of selling “Ecstasy.” See 18 U.S.C. § 3553(a). And Boylen’s sentence

is well below his maximum statutory punishment, which suggests that the sentence

is reasonable. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). Boylen argues that he should have received a lesser sentence like his

cohort, Rachel Lancaster, but Boylen is not similarly situated to Lancaster. See

United States v. Docampo, 573 F.3d 1091, 1101–02 (11th Cir.2009). Boylen

pleaded guilty to selling drugs and firearms, but Lancaster provided information




                                           3
               Case: 12-12675     Date Filed: 03/07/2013   Page: 4 of 4

that led to arrests of two individuals and then pleaded guilty in a state court to only

a drug offense. The district court did not abuse its discretion.

      We AFFIRM Boylen’s sentence.




                                           4